DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanagae et al. 2006/0232066.
In regard to claims 1 and 8, Kanagae et al. discloses a pipe fitting, comprising:
a fitting shell 9 configured to define a fitting bore 93 that enables fluid flow through the pipe fitting; and define a tubing cavity around the fitting bore that is configured to interface with tubing of a pipe segment 7; and
a seal groove 19G (see fig. 1 and 2) that is recessed into a surface of the fitting shell to enable a wedged protrusion profile fitting seal 11 (see fig. 4) that facilitates sealing the tubing of the pipe segment in the pipe fitting to be implemented in the pipe fitting at least in part by disposing a belt seal in the seal groove, wherein the seal groove comprises:
a first recessed groove corner (corner between 19W2 and 19T) at a first end of the seal groove;
a first portion 19T that is angled at a non-zero angle relative to the surface of the fitting shell and connected directly to the first recessed groove corner;
a second recessed groove corner (corner between 19W1 and 19B) at a second end of the seal groove opposite the first end of the seal groove; and
a second portion 19B that is parallel to the surface of the fitting shell and connected between the second recessed groove corner and the first portion of the seal groove.
In regard to claims 6 and 13, wherein the first portion 19T of the seal groove is connected directly between the first recessed groove corner and the second portion 19B of the seal groove; and
the second portion 19B of the seal groove is connected directly between the second recessed groove corner and the first portion 19T of the seal groove (see fig. 2).
Allowable Subject Matter
Claims 2-5, 7, 9-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679